Citation Nr: 1728307	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  09-17 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for a kidney disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from February 1971 to December 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In November 2015, the Veteran presented sworn testimony during a videoconference Board hearing in Detroit, Michigan, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDING OF FACT

For the entire period on appeal, the Veteran's nephrolithiasis has required diet therapy, drug therapy, and periodic invasive procedures, but has not caused urinary urgency requiring daytime voiding intervals of less than one hour; or awakening to void five or more times per night; or the wearing of absorbent materials which must be changed more than twice per day; nor has it been manifested by constant albuminuria with edema; nor by definite decrease in kidney function; nor by disabling hypertension; nor by generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; nor has the Veteran required dialysis.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for nephrolithiasis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code 7508 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vasquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Throughout the current appeal period, VA has sent a letters to the Veteran setting out the type of evidence needed to substantiate the claim.  The Veteran has not alleged inadequate notice in this case; hence, the Board finds that VA's duty to notify has been satisfied.

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The record contains the VA, private, and service treatment records; the Veteran's statements; and reports of a February 2016 VA examination and opinions.  The reports of the VA examination includes a review of the Veteran's medical history, including private and VA treatment records, and interview and examination of the Veteran.  The examinations also included sufficient clinical and diagnostic findings for purposes of determining the nature of the Veteran's nephrolithiasis.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2 (2016); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  As such, the Board finds that VA's duty to assist has been satisfied.

Increased rating for nephrolithiasis

The Veteran's kidney stones are currently rated as 30 percent disabling under Diagnostic Code 7508.  Under Diagnostic Code 7508, nephrolithiasis is generally rated as hydronephrosis under Diagnostic Code 7509, with an exception providing for entitlement to a 30 percent rating under Diagnostic Code 7508 when there is recurrent stone formation requiring one or more of the following: (1) diet therapy, (2) drug therapy, or (3) invasive or noninvasive procedures more than two times per year.  A rating in excess of 30 percent is not available under Diagnostic Code 7509; however, where hydronephrosis is severe, it is to be rated as renal dysfunction.

Renal dysfunction is rated under 38 C.F.R. § 4.115a.  A 30 percent rating is warranted when albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted when there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating requires persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or blood urea nitrogen more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.

At his hearing, the Veteran also complained of voiding problems.  Voiding dysfunction is rated as 40 percent disabling when it requires the wearing of absorbent materials which must be changed two to four times per day; and as 60 percent disabling when it requires the absorbent materials to be changed more than four times per day.  Urinary urgency is rated as 40 percent disabling when daytime voiding interval is less than one hour, or involves awakening to void five or more times per night.  

The medical evidence of record shows that throughout the current appeal period, the Veteran's kidney stones have required treatment with diet and drug therapy.  However, the Veteran has not advanced significant voiding-related complaints, nor does the evidence demonstrate levels of creatinine or albumin commensurate with the requirements of a rating of 40 percent or higher.  Further, the record fails to establish edema, or a "definite decrease in kidney function" required for a 40 percent or higher rating for renal dysfunction.

March 2007 VA treatment records confirm the Veteran had "no voiding complaints."  April 2007 VA treatment notes show creatinine levels of 1mg%.  November 2008 treatment records characterize the Veteran's kidney stones as "currently asymptomatic." 

In February 2009, the Veteran underwent a VA examination.  The examiner indicated the Veteran's BUN and creatinine levels were within the normal range.  There was no protein in the urine, and no evidence of kidney damage, despite the presence of renal calculi.  The Veteran's albumin levels were also noted to be in the normal range, and no edema was noted or reported.

July 2013 VA treatment notes confirm that the Veteran continued to deny difficulty urinating, or urinary symptoms of any kind.  February 2014 VA treatment records confirm the same, noting the Veteran "voids without interventions."  Although November 2014 VA treatment notes indicate the Veteran's "kidney function remains a little worse than it was before," there is no indication of the findings or symptoms on which this assessment was based.  

Noting the Veteran had not undergone a VA examination in connection with his claim since February 2009, the Board remanded the instant claim for an up-to-date VA examination, which was performed in February 2016.  That examiner noted the Veteran's kidney function to be stable and his blood pressure to be 158/80.  He did note the Veteran's need for diet and drug therapy, but indicated there was no evidence of albuminaria with edema, or definite decrease in kidney function.  Creatinine levels were measured at 1.7mg%.  As to the question of whether the Veteran is beset by generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or exertional limitation, the examiner noted his kidney disability would not be expected to have any impact on his ability to work.

In addition to the above-detailed findings, the Board notes that, critically, the Veteran does not appear to have ever advanced complaints to any treating or examining provider of voiding difficulties or urinary urgency, nor has he been prescribed or advised to use absorbent undergarments of any kind.  While the Board is sympathetic to the Veteran's statements, including his testimony indicating flank pain and urinary symptoms, there is no significant objective evidence suggesting these symptoms rise to the level contemplated in the listings for a rating of 40 percent or greater.

Based on the foregoing, the Board finds that the weight of the evidence is against a disability rating in excess of 30 percent for the kidney disability for any period.  As the preponderance of the evidence is against the appeal for an increased rating, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 30 percent for nephrolithiasis is denied.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


